This is an appeal from a decree of the Superior Court affirming a decision of the Department of Public Welfare. In his petition for judicial review under § 14 of the State Administrative Procedure Act, G. L. c. 30A, the plaintiff alleges that the Department of Public Welfare did not properly compute the cost of living increases to which he is entitled, that his Social Security benefits were improperly deducted from his grant and that he should have been allowed a greater rent increase. A review of the entire record, including a transcript, of the hearing before the Department of Public Welfare, reveals no error.

Decree affirmed.